Citation Nr: 0002624	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-03 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of reinstating Department of Veterans Affairs 
death pension benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbors

ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1944, and from July 1945 to December 1945.  He died on 
November [redacted], 1974.  The appellant is his widow.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1993 determination of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).


FINDINGS OF FACT

1.  In September 1939, the veteran and appellant entered into 
a ceremonious marriage.  The veteran and appellant lived 
together until the veteran's death except during separations 
procured by the veteran without the fault of the appellant.

2.  After the veteran's death, the appellant was awarded 
death pension benefits, which were terminated, effective 
November 1980, when the RO learned that the appellant had 
remarried.

3.  The appellant and W.P. lived together from 1980 until 
1992, but their marriage was void.

4.  The appellant stopped holding herself out openly to the 
public as W.P.'s spouse prior to November 1, 1990.


CONCLUSION OF LAW

The appellant is entitled to recognition as the veteran's 
surviving spouse for the purpose of reinstating Department of 
Veterans Affairs death pension benefits.  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.55(a), 
3.215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her entitlement to death pension 
benefits should be reinstated to 1980 based on her status as 
the veteran's surviving spouse.  She claims that although she 
remarried in 1990 to W.P., that marriage was later determined 
to be void, and she stopped holding herself out as being the 
spouse of W.P. prior to November 1, 1990.

VA regulations provide that except as indicated in Section 
3.52, a "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of Sec. 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in Sec. 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (1999).  

The record in this case contains a marriage certificate 
reflecting that the veteran and appellant entered into a 
ceremonious marriage in September 1939 in Birmingham, 
Alabama.  According to the veteran's death certificate, the 
appellant was the veteran's surviving spouse when the veteran 
died in November 1974.  In an application for Dependency and 
Indemnity Compensation (DIC) benefits received in December 
1974 and in written statements received from the appellant 
after the veteran's death, the appellant indicated that she 
and the veteran lived intermittently together from the date 
of their marriage to the date of the veteran's death.  She 
further indicated that during their marriage, the veteran 
would leave her for other women and then would return on 
occasion.  She indicated that at one point, she initiated, 
but did not follow through in obtaining a divorce.  Based on 
this information, which shows that the marriage separations 
were procured by the veteran without the appellant's fault, 
the RO determined that the appellant was entitled to death 
pension benefits, effective November 1974.  The appellant 
continued to receive death pension benefits until she 
informed the RO that she had remarried in December 1980.  At 
that time, the RO terminated her benefits, effective the date 
of the remarriage.
Remarriage of a surviving spouse does not bar the furnishing 
of benefits to a surviving spouse if the marriage was void.  
38 C.F.R. § 3.55(a)(1)(ii).  Benefits may be resumed to an 
unmarried surviving spouse upon the filing of satisfactory 
evidence showing that, on or after January 1, 1971, a 
surviving spouse who lived with another person and held 
herself out openly to the public as the spouse of such other 
person, or who engaged in conduct that created an inference 
or presumption of remarriage, terminated the relationship 
prior to November 1, 1990.  38 C.F.R. 
§§ 3.55(4),(6).  Such evidence may consist of, but is not 
limited to, the surviving spouse's certified statement of the 
fact.  38 C.F.R. § 3.215.

In this case, a certificate of marriage reflects that the 
appellant and W.P. married in Brooklyn, New York in November 
1980.  However, the appellant has submitted evidence 
establishing that her 1980 marriage to W.P. was void.  In a 
written statement dated March 1992, she indicated that in 
July 1991, she realized that W.P. married A.G., another 
woman, in 1957 and never divorced her.  She further indicated 
that she had known about the prior marriage, but believed 
that that marriage had been terminated by divorce.  Attached 
to the appellant's statement is a marriage certificate 
confirming W.P's marriage to A.G. in 1957.  

In May 1993, the RO wrote the appellant and requested that 
she provide proof that her remarriage to W.P. was invalid.  
In response to this request, the appellant submitted a 
document indicating that in 1990 a friend of the appellant 
had applied to the State of Florida Department of Health and 
Rehabilitative Services for a copy of a certificate of 
divorce between W.G. and A.G.  She also submitted a document 
showing that in 1991, the same friend had applied to the New 
York State Department of Health for a search of records of 
W.P.'s divorce to A.G.  In her application, the friend 
indicated that the search should cover the period 1971 to 
1990.  The State of New York responded that a diligent search 
had been made for the dissolution of marriage record of W.P. 
and A.G., and that it had searched records dated from 1963 to 
1990, but no record had been found.  In January 1996, in 
response to a request for a legal opinion from the RO, the 
Office of Regional Counsel of the VA wrote that W.P. had 
married twice prior to marrying the appellant, in 1944 and 
1957, and that there was no indication that he had divorced 
either wife.  In fact, A.G. was listed as W.P.'s wife on his 
death announcement in December 1996. 

In light of the aforementioned evidence it is clear that the 
appellant's marriage to W. P. was void.  The question thus 
becomes whether the appellant held herself out openly to the 
public as the spouse of W.P. on and after November 1, 1990.  
In a statement dated May 1993, the appellant admitted that 
she and W.P. did not separate until October 1992.  However, 
at a hearing held at the RO in August 1995, the appellant 
testified that she allowed W.P. to remain living with her 
until 1992 because W.P. had nowhere else to live.  Allegedly, 
in 1989, she told housing authorities that she was separated 
from W.P. and requested a housing application so that she 
could move out of the apartment she shared with W.P.  She 
filled out the application, which was denied by the landlord 
on the basis that W.P. could not use the appellant's 
participating number and needed to find his own place.  
Thereafter, she helped W.P. apply for his own housing, which 
he did not succeed in obtaining until October 1992.  

According to evidence submitted by the appellant, from 1989, 
when the appellant and W.P. allegedly separated, and October 
1992, when W.P. moved out, the appellant did not hold herself 
out to the public as W.P.'s wife.  B.F., the appellant's 
neighbor, testified at the August 1995 hearing that she 
became aware that the appellant and W.P. were having problems 
in 1985.  She remembers the appellant telling her that she 
had hired an attorney in 1988 or 1989 for the purpose of 
obtaining an annulment from W.P.  Thereafter in 1990, M.F., 
B.F's daughter, began searching for a certificate of divorce 
between W.P. and A.G.  The assertion that M.F. began her 
search in 1990 is confirmed by documents of record.  

In addition, the record includes: a lease renewal showing 
one-person occupancy of the appellant's apartment for the 
year ending October 1991; and a letter from the appellant's 
apartment manager confirming that the appellant approached 
the management office prior to November 1, 1990, mentioned 
that she was separated and requested an apartment for W.P.  
These documents coupled with the statements of the appellant, 
her neighbor and her apartment manager clearly show that the 
appellant had stopped holding herself out to the public as 
W.P.'s wife by November 1, 1990.  The only evidence of record 
showing otherwise is a prescription dated November 1992, on 
which the name "[redacted]" appears, and the appellant's 
March 1992 statement that she first realized that W.P. was 
married to another woman in 1991.  This evidence, alone, is 
insufficient to defeat the documents and statements 
previously noted.  Moreover, in light of the fact that the 
appellant promptly notified the RO of her remarriage in 1980, 
thereby causing her benefits to be terminated, and despite 
the appellant's one contradictory statement, the Board has no 
reason to question her credibility.

The preponderance of the evidence establishes that the 
appellant tried to terminate her relationship with W.P. and 
stopped holding herself out to the general community as 
W.P.'s wife prior to November 1, 1990.  Therefore, the 
requirements for recognition as the veteran's surviving 
spouse for the purpose of reinstating Department of Veterans 
Affairs death pension benefits have been met.  Accordingly, 
the appellant's claim must be granted.



ORDER

Recognition as the veteran's surviving spouse for the purpose 
of reinstating Department of Veterans Affairs death pension 
benefits is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

